Judgment reversed on the facts and a new trial granted, with costs to the appellants to abide the event. Certain findings of fact disapproved and reversed. The findings of fact disapproved and reversed are held to be against the weight of the evidence, but a new trial is granted as additional proof may be produced relating to the question of the falsity of the representations of the respondent relating to the amount of business done by him. All concur. Present • — ■ Sears, P. J., Crouch, Taylor, Edgcomb and Thompson, JJ.